ACCEPTED
                                                                                                  01-15-00624-CV
                                                                                       FIRST COURT OF APPEALS
                                                                                               HOUSTON, TEXAS
                                                                                            10/28/2015 4:15:15 PM
                                                                                            CHRISTOPHER PRINE
                                                                                                           CLERK




                                                                             FILED IN
                                                                      1st COURT OF APPEALS
                                                                          HOUSTON, TEXAS
October 28, 2015                                                      10/28/2015 4:15:15 PM
                                                                      CHRISTOPHER A. PRINE
                                                                               Clerk
Christopher A. Prine
Clerk, First Court of Appeals
First Court of Appeals
301 Fannin Street
Houston, Texas 77002-2066

Re:    In re Rescue Concepts, Inc., 01-15-00624-CV; First Court of Appeals—
       Original Proceeding from the 270th Judicial District Court of Harris
       County, Texas.

Dear Mr. Prine,

Relator, Rescue Concepts, Inc. (“RCI”) respectfully requests that your office forward this
correspondence to the panel considering the above-captioned case.

Shortly after filing this proceeding, Relator, Rescue Concepts, Inc., (“RCI”) filed a Motion for
Expedited Consideration, which this Court granted by order dated July 27, 2015. As of this
letter, the Court has not rendered an opinion on RCI’s petition for writ of mandamus.

Remaining mindful of the many obligations placed upon the Court, and especially due to this
Court’s July 27, 2015 order determining that this case warranted expedited consideration, RCI
respectfully requests that this Court issue an order as soon as its docket reasonably allows.

Regards,




James G. Munisteri
t: 713.276.5752
f: 713.276.6752
jmunisteri@gardere.com

JGM:kwj
October 28, 2015
Page 2


cc:    Honorable Brent Gamble [via efiling: Danielle.Gutierrez@hcdistrictclerk.com]
       270th Judicial District Court
       201 Caroline, 13th Floor
       Houston, Texas 77002

       Mr. Gregory N. Jones [via efiling]
       Law Office of Gregory N. Jones
       2323 S. Shepherd, 14th Floor
       Houston, Texas 77019




Gardere01 - 7116799v.2